DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed March 7, 2022 and an interview of held with Dr. Ron Zass on March 17, 2022.  Applicant’s March 7th amendment amended claims 1, 17, 19 and 20 and canceled claim 18.  The examiner’s amendment amends claims 1, 2, 19 and 20 and cancels claim 3.  Claims 1, 2, 4-17 and 19-20 are pending.  Claims 1, 19 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant’s amendment filed March 7, 2022 and the examiner’s amendment below.
	The 35 U.S.C. 102(a)(2) rejection of claims 1, 2, 4-12, 16 and 19 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103(a) rejections of claims 3, 14 and 15 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.






EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Ron Zass on March 17, 2022.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

(Currently Amended) A non-transitory computer readable medium storing data and computer implementable instructions that when executed by one or more processors, program the one or more processors to carry 
obtaining image data captured from a construction site using at least one image sensor;
analyzing the image data using a machine learning model trained using training examples to determine at least one desired task related to the construction site;
analyzing the image data to determine that metal partitions for an internal drywall were installed;
analyzing the image data to determine whether the internal drywall was plastered;
in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was not plastered, determining that the at least one desired task related to the construction site comprises installation of at least one electrical junction box;
in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was plastered, determining that the at least one desired task related to the construction site comprises installing electrical switch;
analyzing the image data to determine at least one parameter of the at least one desired task; and
using the determined at least one parameter of the at least one desired task to display via a graphical user interface of a human worker's device information configured to cause the performance of the at least one desired task.
(Currently Amended) The non-transitory computer readable medium of claim 1, wherein the method further comprises:
using the determined at least one parameter of the at least one desired task to select [[a]]the human worker for the performance of the at least one desired task; and
providing the information configured to cause the performance of the at least one desired task to the selected human worker.
(Canceled).
(Original) The non-transitory computer readable medium of claim 1, wherein the determined at least one desired task comprises capturing of at least one image from the construction site, and the determined at least one parameter of the at least one desired task comprises at least one capturing parameter for the capturing of the at least one image.
(Original) The non-transitory computer readable medium of claim 1, wherein the determined at least one desired task comprises manual inspection of at least part of the construction site.
(Original) The non-transitory computer readable medium of claim 1, wherein the determined at least one desired task comprises a correction of at least one construction error in the construction site.
(Original) The non-transitory computer readable medium of claim 1, wherein the determined at least one desired task comprises ordering of construction supplies to the construction site.
(Original) The non-transitory computer readable medium of claim 1, wherein the determined at least one desired task comprises a construction task.
(Original) The non-transitory computer readable medium of claim 1, wherein the method further comprises:
obtaining second image data captured from the construction site after providing the information configured to cause the performance of the at least one desired task;
analyzing the second image data to determine whether the at least one desired task related to the construction site was performed;
in response to a determination that the at least one desired task related to the construction site was not performed, providing a notification; and
in response to a determination that the at least one desired task related to the construction site was performed, forgoing providing the notification.
(Original) The non-transitory computer readable medium of claim 9, wherein the method further comprises:
in response to a determination that the at least one desired task related to the construction site was not performed and the second image data being captured at least a selected time duration after providing the information, providing the notification; and
in response to a determination that the at least one desired task related to the construction site was not performed and the second image data being captured within the selected time duration after providing the information, forgoing providing the notification.
(Original) The non-transitory computer readable medium of claim 9, wherein the method further comprises:
analyzing the second image data to determine a parameter of the performance of the at least one desired task related to the construction site;
in response to a first determined parameter of the performance of the at least one desired task, providing first information; and
in response to a second determined parameter of the performance of the at least one desired task, forgoing providing the first information.
(Original) The non-transitory computer readable medium of claim 1, wherein the method further comprises:
obtaining second image data captured from the construction site after providing the information configured to cause the performance of the at least one desired task;
analyzing the second image data to determine a second at least one desired task related to the construction site;
comparing the at least one desired task related to the construction site and the second at least one desired task related to the construction site;
in response to a first result of the comparison of the at least one desired task and the second at least one desired task, and the second image data being captured at least a selected time duration after providing the information configured to cause the performance of the at least one desired task, providing a notification;
in response to the first result of the comparison of the at least one desired task and the second at least one desired task, and the second image data being captured within the selected time duration after providing the information configured to cause the performance of the at least one desired task, forgoing providing the notification; and
in response to a second result of the comparison of the at least one desired task and the second at least one desired task, forgoing providing the notification.
(Original) The non-transitory computer readable medium of claim 1, wherein the method further comprises:
analyzing the image data to detect at least one object in the construction site;
analyzing the image data to determine a property of the detected at least one object;
in response to a first determined property of the detected at least one object, providing the information configured to cause the performance of the at least one desired task; and
in response to a second determined property of the detected at least one object, forgoing providing the information configured to cause the performance of the at least one desired task.
(Original) The non-transitory computer readable medium of claim 1, wherein the method further comprises comparing a construction plan associated with the construction site with the image data to determine the at least one desired task related to the construction site.
(Original) The non-transitory computer readable medium of claim 1, wherein the method further comprises:
analyzing the image data to determine a construction stage associated with at least part of the construction site; and
using the determined construction stage associated with the at least part of the construction site to determine the at least one desired task related to the construction site.
(Original) The non-transitory computer readable medium of claim 1, wherein the method further comprises:
analyzing the image data to determine a state of a particular task initiated in the construction site prior to the capturing of the image data; and
using the determined state of the particular task to determine the at least one desired task related to the construction site.
(Original) The non-transitory computer readable medium of claim 1, wherein the method further comprises:
analyzing the image data to determine that frames for a concrete wall of a bathroom were built; and
in response to the determination that the frames for the concrete wall of the bathroom were built, determining that the at least one desired task related to the construction site comprises installation of sewage pipes in the concrete wall of the bathroom.
(Canceled).
(Currently Amended) A system for generating tasks from images of construction sites, the system comprising:
at least one processor configured to:
obtain image data captured from a construction site using at least one image sensor;
analyze the image data using a machine learning model trained using training examples to determine at least one desired task related to the construction site;
analyze the image data to determine that metal partitions for an internal drywall were installed;
analyze the image data to determine whether the internal drywall was plastered;
in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was not plastered, determine that the at least one desired task related to the construction site comprises installation of at least one electrical junction box;
in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was plastered, determine that the at least one desired task related to the construction site comprises installing electrical switch;
analyze the image data to determine at least one parameter of the at least one desired task; and
use the determined at least one parameter of the at least one desired task to display via a graphical user interface of a human worker's device information configured to cause the performance of the at least one desired task.
(Currently Amended) A computer implemented method for generating tasks from images of construction sites, the method comprising:
obtaining, via a processor, image data captured from a construction site using at least one image sensor;
analyzing, via the processor,  the image data using a machine learning model trained using training examples to determine at least one desired task related to the construction site;
analyzing, via the processor,  the image data to determine that metal partitions for an internal drywall were installed;
analyzing, via the processor,  the image data to determine whether the internal drywall was plastered;
in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was not plastered, determining, via the processor,  that the at least one desired task related to the construction site comprises installation of at least one electrical junction box;
in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was plastered, determining, via the processor,  that the at least one desired task related to the construction site comprises installing electrical switch;
analyzing, via the processor,  the image data to determine at least one parameter of the at least one desired task; and
using, via the processor, the determined at least one parameter of the at least one desired task to display via a graphical user interface of a human worker's device information configured to cause the performance of the at least one desired task.
ALLOWANCE
The following is a notice of allowance in response to the examiner’s amendment above.  Claims 1, 2, 4-17 and 19-20 are currently pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Kim et al., Jokic, and Luong fail to teach or suggest either singularly or in combination a system and method for generating tasks from images of construction sites, the method comprising: obtaining image data captured from a construction site using at least one image sensor; analyzing the image data using a machine learning model trained using training examples to determine at least one desired task related to the construction site; analyzing the image data to determine that metal partitions for an internal drywall were installed; analyzing the image data to determine whether the internal drywall was plastered; in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was not plastered, determining that the at least one desired task related to the construction site comprises installation of at least one electrical junction box; in response to the determination that the metal partitions for the internal drywall were installed and that the internal drywall was plastered, determining that the at least one desired task related to the construction site comprises installing electrical switch; analyzing the image data to determine at least one parameter of the at least one desired task; and using the determined at least one parameter of the at least one desired task to display via a graphical user interface of a human worker's device information configured to cause the performance of the at least one desired task as recited in independent Claims 1, 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623